Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 14, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Efrati (2015/0117439).
Consider claims 9 and 18, Efrati teaches a method and system comprising: intercepting a phone call (par. 0080-0081; par. 0103); based at least in part on an audio stream of the phone call, creating an acoustic fingerprint for the phone call (par. 0060; 0080; a voice print is generated from the received spoken input); comparing the acoustic fingerprint with stored acoustic fingerprints in a first data store of acoustic fingerprints (par. 0060; 0080; the generated voice print is compared to voice prints stored in a database of voice prints to see if there is a match); and based at least in part on matching the acoustic fingerprint with one of the stored 
Consider claims 14 and 23, Efrati teaches further comprising: while creating the acoustic fingerprint for the phone call, playing an outgoing recorded message to an initiating phone number associated with the phone call (par. 0071; this could include playing a recorded audio or video message to the user that asks the user to speak a word or phrase, such as the user's name).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2011/0170680) in view of Efrati (2015/0117439).
Consider claim 1, Chislett et al teach a method comprising: receiving, from a communication network, an indication of an initiating phone number associated with a phone call (par. 0041; When an inbound call is detected, the system first checks to see that the CLID is valid, then the call screening system will look up the recipient telephone number in the client database and retrieve the user's settings); identifying the initiating phone number within a first data store of potential robocallers (par. 0042; the inbound call has a valid CLID, the Telco server software will conduct a lookup to determine whether the CLID is on the various lists maintained by the system. If the CLID is on the global or user's whitelist (i.e., data store of potential unwanted/telemarketers); based at least in part on identifying the initiating phone number within Thus, implies intercepting the call).
Chislett et al did not explicitly suggest of based at least in part on an audio stream of the phone call, creating an acoustic fingerprint for the phone call; comparing the acoustic fingerprint with stored acoustic fingerprints in a second data store of acoustic fingerprints; and based at least in part on matching the acoustic fingerprint with one of the stored acoustic fingerprints, applying one or more call handling procedures. In the same field of endeavor, Efrati teach method and system for screening of calls by utilizing voice print to determine the identity of the party to the call. Efrati teaches based at least in part on an audio stream of the phone call, creating an acoustic fingerprint for the phone call (par. 0060; 0080; a voice print is generated from the received spoken input); comparing the acoustic fingerprint with stored acoustic fingerprints in a second data store of acoustic fingerprints (par. 0060; 0080; the generated voice print is compared to voice prints stored in a database of voice prints to see if there is a match); and based at least in part on matching the acoustic fingerprint with one of the stored acoustic fingerprints, applying one or more call handling procedures (par. 0061; 0104; determine whether or not to complete the requested telephony communication). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Efrati into view of Chislett et al and the result would have been predictable and resulted in enhancing of 
Consider claim 5, the combination teaches further comprising: while creating the acoustic fingerprint for the phone call, playing an outgoing recorded message to the initiating phone number (par. 0071 of Efrati; this could include playing a recorded audio or video message to the user that asks the user to speak a word or phrase, such as the user's name).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2011/0170680) in view of Efrati (2015/0117439) and further in view of Cohen (2014/0119527).
Consider claim 2, the combination does not explicitly suggest further comprising: based at least in part on not matching the acoustic fingerprint with one of the stored acoustic fingerprints, storing the acoustic fingerprint in the second data store. Cohen teaches the method and system for detection of robocall where upon determine of an unmatched audio, the audio is recorded or created as audio signature (par. 0005-0006). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Cohen into view of Efrati in order create an audio signature/fingerprint for detection of future wanted or unwanted calls.
Consider claim 8, the combination does not explicitly suggest further comprising: recording the entire phone call; and storing a recording of the entire phone call within a third data store. Cohen teaches the method and system for detection of robocall. Upon determine that the call is unwanted, the call is recorded for used in future unwanted calls (abstract; par. 0005). Thus, the combination resulted in storing of recorded call in the voice print data base (i.e., third data store). Therefore, it would have been obvious to one of the ordinary skill in the art before .
Claims 13, 17, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Efrati (2015/0117439) in view of Cohen (2014/0119527).
Consider claims 13 and 22, Efrati et al does not explicitly suggest further comprising: based at least in part on not matching the acoustic fingerprint with one of the stored acoustic fingerprints, storing the acoustic fingerprint in the first data store. Cohen teaches the method and system for detection of robocall where upon determine of an unmatched audio, the audio is recorded or created as audio signature (par. 0005-0006). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Cohen into view of Efrati in order create an audio signature/fingerprint for detection of future wanted or unwanted calls.
Consider claims 17 and 26, Efrati et al does not explicitly suggest further comprising: recording the entire phone call; and storing a recording of the entire phone call within a second data store. Cohen teaches the method and system for detection of robocall. Upon determine that the call is unwanted, the call is recorded for used in future unwanted calls (abstract; par. 0005). Thus, the combination resulted in storing of recorded call in the voice print data base (i.e., second data store). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Cohen into view of Efrati in order create an audio signature/fingerprint for detection of future wanted or unwanted calls.
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2011/0170680) in view of Efrati (2015/0117439) and further in view of Somes et al (9,071,683).

Consider claim 4, the combination teaches wherein each disconnected phone number includes a robocall score that represents a likelihood that a phone call originating from the disconnected phone number is a robocall (par. 0013; 0018 of Chislett et al; the combination resulted in the modifiable score associated with the CLID/disconnected number).
Consider claim 6, the combination does not explicitly suggest wherein the initiating phone number is a disconnected phone number. In the same field of endeavor, Somes et al teach the system and method for detecting an identity associated with the telephone call and identifying fake and/or auto-dialer (robocall). The identity source lists is queried that includes entries representative identities of unused or disconnected telephone numbers (abstract; col. 7 lines 20-40). Thus detection the initiating number is a disconnected phone number. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to apply the fake/auto-dialer detection of Somes into view of Chislett et al and Efrati and the result .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chislett et al (2011/0170680) in view of Efrati (2015/0117439) and further in view of Cain et al (2011/0150193).
Consider claim 7, the combination does not explicitly suggest wherein a receiving phone number associated with the phone call is a disconnected phone number. Cain et al teach a system and method for intercepting of calls and identify calls to disconnected destination number (abstract; par. 0014). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Cain et al into view of Chislett et al and Efrati in order to detect and prevent illegitimate calls from entering the network thereby improving detection of undesired calls.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Efrati (2015/0117439).
Consider claims 10 and 19, while Efrati does not explicitly disclose wherein intercepting the phone call comprises only intercepting the phone call based at least in part on identifying an initiating phone number associated with the phone call is stored within a second data store of potential robocallers. However, Efrati does obvious suggest of such since in the background of the invention, Efrati disclose of known process of pre-screening of calls and intercepting undesirable calling parties (par. 0003-0005). Therefore it would have been obvious to one of the ordinary skill in the art to recognize that the call only intercepted based on identifying that the incoming telephone number is associated with a stored number of potential undesired call (roboball). 
Claims 11, 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Efrati (2015/0117439) in view of Somes et al (9,071,683).
Consider claims 11 and 20, Efrati does not explicitly suggest wherein the second data store of potential robocallers (undesired/unwanted callers) comprises a data store of disconnected phone numbers. In the same field of endeavor, Somes et al teach the system and method for detecting an identity associated with the telephone call and identifying fake and/or auto-dialer (robocall). The identity source lists is queried that includes entries representative identities of unused or disconnected telephone numbers (abstract; col. 7 lines 20-40). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to apply the fake/auto-dialer detection of Somes into view of Efrati and the result would have been predictable ad resulted in improving of call screening process by utilizing various known process of identifying unwanted/undesired callers.
Consider claims 15 and 24, Efrati does not explicitly suggest wherein an initiating phone number associated with the phone call is a disconnected phone number. In the same field of endeavor, Somes et al teach the system and method for detecting an identity associated with the telephone call and identifying fake and/or auto-dialer (robocall). The identity source lists is queried that includes entries representative identities of unused or disconnected telephone numbers (abstract; col. 7 lines 20-40). Thus detection the initiating number is a disconnected phone number. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to apply the fake/auto-dialer detection of Somes into view of Efrati and the result would have been predictable ad resulted in improving of call screening process by utilizing various known process of identifying unwanted callers.
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Efrati (2015/0117439) in view of Somes et al (9,071,683) and further in view of Sharpe (2017/0048388).
Consider claims 12 and 21, the combination does not explicitly suggest wherein each disconnected phone number includes a robocall score that represents a likelihood that a phone call originating from the disconnected phone number is a robocall. Sharpe teaches a system and method for control of calls. The system and method include data storage having lists of desired and undesired callers. The system and method utilize spam score (e.g., robocall score) to represent of the probability that the particular caller is an unwanted caller or a degree to which the caller is known to place unwanted calls (i.e., spammer/telemarketer) (abstract; par. 0083; 0084). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to apply the spam score concept of Sharpe into Efrati and Somes et al concept of flagging identities of probability of “illegitimate” identity and the result would have been predictable and resulted in enabling the system to generate score the identities that being flagged as suspect of being “illegitimate” thereby improving the detection of undesired calls.
Claims 16 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Efrati (2015/0117439) in view of Cain et al (2011/0150193) and further in view of Somes et al (9,071,683).
Consider claims 16 and 25, Efrati does not explicitly suggest wherein: a receiving phone number associated with the phone call is a disconnected phone number; and intercepting the phone call comprises intercepting the phone call based at least in part on the receiving phone number being a disconnected phone number stored within a data store of disconnected phone numbers. Cain et al teach a system and method for intercepting of calls and identify calls to 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Cain et al and Somes et al into view of Efrati in order to detect and intercept/prevent illegitimate calls from entering the network thereby improving detection of undesired calls.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
January 25, 2022